
	

113 S2746 IS: Sudden Unexpected Death Data Enhancement and Awareness Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2746
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Brown (for himself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve the health of children and help better understand
			 and enhance awareness about unexpected sudden death in early life.
	
	
		
			1.
			Short title
			This Act may be cited as the Sudden Unexpected Death Data Enhancement and Awareness Act.
		
			2.
			Stillbirth and sudden deaths in the young
			The Public Health Service Act is amended by inserting after section 317L of such Act (42 U.S.C.
			 247b–13) the following:
			
				
					317L–1.
					Stillbirth and sudden deaths in the young
					
						(a)
						Stillbirth activities
						The Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 continue to carry out activities of the Centers relating to stillbirth,
			 including the following:
						
							(1)
							Surveillance
							
								(A)
								In general
								The Secretary shall provide for surveillance efforts to collect thorough, complete, and
			 high-quality epidemiologic information on stillbirths, including through
			 the utilization of existing surveillance systems (including the National
			 Vital Statistics System (NVSS) and other appropriately equipped birth
			 defects surveillance programs).
							
								(B)
								Standard protocol for surveillance
								The Secretary, in consultation with qualified individuals and organizations determined appropriate
			 by the Secretary, to include representatives of health and advocacy
			 organizations, State and local governments, public health officials, and
			 health researchers, shall—
								
									(i)
									provide for the continued development and dissemination of a standard protocol for stillbirth data
			 collection and surveillance; and
								
									(ii)
									not less than every 5 years, review and, as appropriate, update such protocol.
								
							(2)
							Postmortem data collection and evaluation
							The Secretary, in consultation with qualified individuals and organizations determined appropriate
			 by the Secretary, to include representatives of health professional
			 organizations, shall—
							
								(A)
								upon the enactment of this section, and not less than every 5 years thereafter, review existing
			 guidelines for increasing and improving the quality and completeness of
			 postmortem stillbirth evaluation and related data collection, including
			 conducting and reimbursing autopsies, placental histopathology, and
			 cytogenetic testing; and
							
								(B)
								develop strategies for implementing such guidelines and addressing any barriers to implementation
			 of such guidelines.
							
						(b)
						Sudden unexpected infant death activities
						The Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 continue to carry out activities of the Centers relating to sudden
			 unexpected infant death (SUID), including the following:
						
							(1)
							Surveillance
							
								(A)
								In general
								The Secretary shall provide for surveillance efforts to gather sociodemographic, death scene
			 investigation, clinical history, and autopsy information on SUID cases
			 through the review of existing records on SUID, including through the
			 utilization of existing surveillance systems (including the national child
			 death review case reporting system and SUID case registries).
							
								(B)
								Standard protocol for surveillance
								The Secretary, in consultation with qualified individuals and organizations determined appropriate
			 by the Secretary, to include representatives of health and advocacy
			 organizations, State and local governments, and public health officials,
			 shall—
								
									(i)
									provide for the continued development and dissemination of a standard protocol for SUID data
			 reporting and surveillance; and
								
									(ii)
									not less than every 5 years, review and, as appropriate, update such protocol.
								
								(C)
								Goals for enhancing surveillance
								In carrying out activities under this subsection, the Secretary shall seek to accomplish the
			 following goals:
								
									(i)
									Collecting thorough, complete, and high-quality death scene investigation data, clinical history,
			 and autopsy findings.
								
									(ii)
									Collecting standardized information about the environmental and medical circumstances of death
			 (including the sleep environment and quality of the death scene
			 investigation).
								
									(iii)
									Supporting multidisciplinary infant death reviews, such as those performed by child death review
			 committees, to collect and review the information and classify and
			 characterize SUID using a standardized classification system.
								
									(iv)
									Facilitating the sharing of information to improve the public reporting of surveillance and vital
			 statistics describing the epidemiology of SUID.
								
							(2)
							Standard protocol for death scene investigation
							
								(A)
								In General
								The Secretary, in consultation with forensic pathologists, medical examiners, coroners, medicolegal
			 death scene investigators, law enforcement personnel, emergency medical
			 technicians and paramedics, public health agencies, and other individuals
			 and organizations determined appropriate by the Secretary, shall—
								
									(i)
									provide for the continued dissemination of a standard death scene investigation protocol; and
								
									(ii)
									not less than every 5 years, review and, as appropriate, update such protocol.
								
								(B)
								Content of Death Scene Protocol
								The protocol disseminated under subparagraph (A) shall include information on—
								
									(i)
									the current and past medical history of the infant;
								
									(ii)
									family medical history;
								
									(iii)
									the circumstances surrounding the death, including any suspicious circumstances;
								
									(iv)
									the sleep position and sleep environment of the infant; and
								
									(v)
									any accidental or environmental factors associated with death.
								
							(3)
							Guidelines for a standard autopsy protocol
							The Secretary, in consultation with the Attorney General of the United States, forensic
			 pathologists, medical examiners, coroners, pediatric pathologists,
			 pediatric cardiologists, pediatric neuropathologists, geneticists,
			 infectious disease specialists, and other individuals and organizations
			 determined appropriate by the Secretary, shall—
							
								(A)
								develop guidelines for a standard autopsy protocol for SUID; and
							
								(B)
								not less than every 5 years, review and, as appropriate, update such guidelines.
							
							(4)
							Training
							The Secretary, in consultation with the Attorney General of the United States, may—
							
								(A)
								conduct or support—
								
									(i)
									training activities for medical examiners, coroners, medicolegal death scene investigators, law
			 enforcement personnel, and emergency medical technicians or paramedics
			 concerning death scene investigations for SUID, including the use of
			 standard death scene investigation protocols disseminated under paragraph
			 (2); and
								
									(ii)
									training activities for medical examiners, coroners, and forensic pathologists concerning standard
			 autopsy protocols for SUID developed under paragraph (3); and
								
								(B)
								make recommendations to health professional organizations regarding the integration of protocols
			 disseminated or developed under this subsection, and training conducted or
			 supported under this paragraph, into existing training and continuing
			 education programs.
							
						(c)
						Sudden unexplained death in childhood activities
						The Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 continue to carry out activities of the Centers relating to sudden
			 unexpected death in childhood (SUDC), including the following:
						
							(1)
							Surveillance
							The Secretary, in consultation with the Director of the National Institutes of Health, shall
			 provide for surveillance efforts to gather sociodemographic, death scene
			 investigation, clinical history, and autopsy information on SUDC cases
			 through the review of existing records on SUDC, including through the
			 utilization of existing surveillance systems (including the Sudden Death
			 in the Young Registry).
						
							(2)
							Guidelines for a standard autopsy protocol
							The Secretary, in consultation with the Attorney General of the United States, forensic
			 pathologists, medical examiners, coroners, pediatric pathologists,
			 pediatric cardiologists, pediatric neuropathologists, geneticists,
			 infectious disease specialists, and other individuals and organizations
			 determined appropriate by the Secretary, may—
							
								(A)
								develop guidelines for a standard autopsy protocol for SUDC; and
							
								(B)
								not less than every 5 years, review and, as appropriate, update such guidelines.
							
							(3)
							Review of applicability of programs and activities
							Not later than 18 months after the date of enactment of this section, the Secretary, acting through
			 the Director of the Centers for Disease Control and Prevention, and in
			 consultation with the Director of the National Institutes of Health, shall
			 complete an evaluation of the possibility of carrying out or intensifying,
			 with respect to SUDC, the types of programs and activities that are
			 authorized to be carried out under subsection (b) with respect to SUID.
						
						(d)
						Report to Congress
						Not later than 2 years after the date of enactment of this Act, the Secretary, acting through the
			 Director of the Centers for Disease Control and Prevention, shall submit
			 to the Congress a report on the implementation of this section. Such
			 report shall include—
						
							(1)
							the results of the evaluation under subsection (c)(3); and
						
							(2)
							a description of any activities that—
							
								(A)
								are being carried out by the Centers for Disease Control and Prevention in consultation with the
			 National Institutes of Health relating to stillbirth, SUID, or SUDC; and
							
								(B)
								are in addition to the activities being carried out pursuant to this section.
							
						(e)
						Definitions
						In this section:
						
							(1)
							The term stillbirth means a spontaneous fetal death that—
							
								(A)
								occurs at 20 or more weeks gestation; or
							
								(B)
								if the age of the fetus is not known, involves a fetus weighing 350 grams or more.
							
							(2)
							The terms sudden unexpected infant death and SUID mean the death of an infant less than 1 year of age—
							
								(A)
								which occurs suddenly and unexpectedly; and
							
								(B)
								whose cause—
								
									(i)
									is not immediately obvious prior to investigation; and
								
									(ii)
									is either explained upon investigation or remains unexplained.
								
							(3)
							The terms sudden unexplained death in childhood and SUDC mean the sudden death of a child 1 year of age or older which remains unexplained after a thorough
			 case investigation that includes—
							
								(A)
								a review of the clinical history and circumstances of death; and
							
								(B)
								performance of a complete autopsy with appropriate ancillary testing.
							
						(f)
						Funding
						This section shall not be construed to increase the amount of appropriations that are authorized to
			 be appropriated for any fiscal year.
					.
		
